UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6494


DOUGLAS A. HOGLAN,

                    Plaintiff - Appellant,

             v.

A. DAVID ROBINSON; RATLIFFE-WALKER; BIRCKHEAD; C. EACHO,

                    Defendants - Appellees,

             and

MELISSA WELCH, Chair for the VDOC’S Publication Review Committee,

                    Defendant.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:15-cv-00694-JLK-RSB)


Submitted: October 1, 2018                                        Decided: October 5, 2018


Before DUNCAN, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas A. Hoglan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Douglas A. Hoglan appeals the district court’s order granting summary judgment

for the Appellees on Hoglan’s 42 U.S.C. § 1983 (2012) claims. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Hoglan v. Robinson, No. 7:15-cv-00694-JLK-RSB (W.D. Va. Mar. 30,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2